As so many times held by both the Supreme Court and this court, that citation of authority is deemed unnecessary, the indorsement "a true bill," signed by the foreman of the grand jury, is the life of the indictment. And where the record, on appeal, fails to show this indorsement on the indictment under which appellant was put on trial, the conviction cannot stand.
The record in this case reveals the omission of the aforementioned vital indorsement, and the judgment is reversed and the cause remanded.
Reversed and remanded.